OliveR, Chief Judge:
This appeal for reappraisement relates to certain merchandise, described on the invoice as “Unglazed Bleached Sulphite Wrapping Paper containing 5/10% Bleached Kraft — 24 x 36 — 20/500.”
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of the commodity in question is statutory export value and that such value for the present merchandise is the invoice unit values, less 2 per centum.
Judgment will 'be rendered accordingly.